OPINION
PER CURIAM.
This case came before the court for oral argument May 6, 1991, pursuant to an order which had directed both parties to appear and show cause why the issues raised by this appeal should not be summarily decided.
After hearing the arguments of counsel and examining the memoranda filed by the parties, we are of the opinion that the trial justice did not err in granting partial summary judgment in favor of the defendants on one count of the defendants’ counterclaim seeking recovery on a promissory note executed by the plaintiffs for the sum of $50,000. The promissory note required the plaintiffs to pay the sum of $50,000 unless by February 1, 1989, an option to purchase property leased by the defendants to the plaintiffs had been exercised. The promissory note was granted in settlement of a dispute concerning the alleged demolition of certain buildings on the leased premises. It is undisputed that the option to purchase the leased real estate was not exercised.
Consequently, under its own terms the promissory note became due and payable and partial summary judgment was, therefore, properly rendered for the amount stated therein.
Therefore, the plaintiffs’ appeal from the partial summary judgment is hereby denied and dismissed and the papers in the case are remanded for further proceedings in respect to the unresolved issues outstanding between the parties.